CASH RETENTION AGREEMENT
with Steven J. Winter


This Cash Retention Agreement (the “Agreement”) is made as of the 30th day of
March, 2007 (the “Effective Date”), between Intermec, Inc., a Delaware
corporation (together with its subsidiaries, the “Company”) and Steven J. Winter
(the “Mr. Winter”).


WHEREAS, on March 22, 2007, the Company announced that Larry D. Brady plans to
retire from his position as the Company’s Chief Executive Officer following the
Board’s identification of his successor;


WHEREAS, the Compensation Committee of the Board of Directors has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of Mr. Winter in the role of
Senior Vice President of Intermec, Inc. and President and Chief Operating
Officer of Intermec Technologies Corporation (his “Current Position”) for the
period ending on March 1, 2008, to support the Company’s operations during the
search for Mr. Brady’s successor and to facilitate the transition of the
Company’s leadership to a new Chief Executive Officer;


WHEREAS, the Committee believes it is imperative to encourage Mr. Winter to
remain in his present positions with the Company during the period ending March
1, 2008, to diminish the inevitable distraction of Mr. Winter by virtue of the
personal uncertainties and risks created by the impending transition of the
Company’s leadership and to encourage Mr. Winter’s full attention and dedication
to the Company during that transition;


WHEREAS, the Committee determined that the appropriate method is to approve a
contingent, one-time, lump-sum cash retention payment to Mr. Winter; and


WHEREAS, except as expressly set forth herein, the Committee intends for the
benefits of this Agreement to be in addition to, and not in substitution for,
those of the Company’s 2007 Executive Severance Plan (as it may from time to
time be amended) (the “Severance Plan”) or the Amended and Restated Change of
Control Employment Agreement between the Company and Mr. Winter (as it may from
time to time be amended) (the “COC Agreement”);


Now, therefore, in consideration of the foregoing, the mutual covenants set
forth in this Agreement, and other good and valuable consideration, the Company
and Mr. Winter hereby agree as follows.


1.  Certain Definitions.  For purposes of this Agreement, the following terms
are defined in the same way as in the Severance Plan: (a)“Cause,” (b) “Change of
Control,” (c) “Date of Termination.”


2.  The Retention Payment.  Subject to Mr. Winter’s compliance with the
conditions and provisions of this Agreement, the Company will pay  Mr. Winter
Five Hundred Thousand U.S. Dollars (U.S. $500,000) (the “Retention Payment”)
within the time set forth in Section 4.
 
        3.  Right to Retention Payment.  Mr. Winter will be entitled to the
Retention Payment:
 
       (a) If he is employed by the Company throughout the period from the
Effective Date of this Resolution through February 29, 2008; or
 
       (b) If the Company terminates his employment prior to March 1, 2008 and
such termination is not for Cause and is not in connection with a Change of
Control.


4.  Timing of Payment; Taxes.


(a) Subject to subsection (c), below, the Retention Payment will be issued on
the earliest to occur of the following, provided, however, that if Mr. Winter’s
employment has terminated when the payment is due, payment shall be subject to
Mr. Winter’s execution of a general waiver and release of claims satisfactory to
the Company, and subject to the expiration of any legally required period of
time related to such release:


(i) If Mr. Winter is employed by the Company on February 29, 2008, the Company
will issue the Retention Payment within thirty (30) days following March 1,
2008.


(ii) If Mr. Winter is involuntarily terminated from his employment with the
Company before February 29, 2008 (i) other than for Cause and (ii) other than in
connection with a Change of Control, the Company will make the Retention Payment
within thirty (30) days following the Date of Termination.


(iii) If Mr. Winter’s employment is terminated for Cause or in connection with a
Change of Control, or if Mr. Winter voluntarily terminates his employment with
the Company before February 29, 2008, the Company will have no obligation to Mr.
Winter pursuant to this Agreement.
 
        (b)  The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as are required to be
withheld pursuant to applicable laws and regulations.


(c)  Any payment due hereunder will be deferred to the extent the Company’s
deduction for such payment would be prohibited due to the application of Section
162(m) of the Internal Revenue Code (the “Code”).  Payment of any deferred
amount will be made in the first taxable year in which the Company reasonably
anticipates that if the payment is made during such year, the deduction of such
payment will not be prohibited due to the application of Section 162(m) of the
Code.  If, pursuant to the preceding sentence, payment is delayed to a date on
or after Mr. Winter's separation from service (as defined in Section
409A(a)(2)(A)(i) of the Code and the Treasury Regulations promulgated
thereunder), payment will be delayed to the date that is six months after Mr.
Winter's separation from service.


5.  No Offset of Severance Plan or Other Benefits.


(a)  Notwithstanding any contrary provision of the Severance Plan or the COC
Agreement, the Retention Payment (if any) made to Mr. Winter pursuant to this
Agreement shall not reduce or offset the benefits due to Mr. Winter pursuant to
the Severance Plan or the COC Agreement.  For the avoidance of doubt, Mr. Winter
shall not be required to waive all rights to the benefit of this Agreement as a
condition to receiving the benefits of the Severance Plan or COC Agreement, or
vice versa.

        (b)  In no event will Mr. Winter be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to him
under any of the provisions of this Agreement and such amounts will not be
reduced whether or not Mr. Winter obtains other employment.
 
        6.  Employment at Will.  Neither this Agreement nor the payment of any
Retention Payment shall give Mr. Winter any right to similar payments in future
years or any right to be retained in the employ of the Company, such employment
being terminable to the same extent as if this Agreement were not in effect. The
right and power of the Company and its Subsidiaries and Affiliates to dismiss or
discharge Mr. Winter is specifically and unqualifiedly unimpaired by this
Agreement.


7.  Notices.  Each notice relating to this Agreement shall be in writing and
delivered in person or by mail to the Company at its office, 6001 36th Avenue
West, Everett, WA 98203-1264, to the attention of the Company’s Secretary or at
such other address as the Company may specify in writing to Mr. Winter by a
notice delivered in accordance with this paragraph. All notices to the Grantee
shall be delivered to Mr. Winter’s address specified below or at such other
address as he may specify in writing to the Secretary of the Company by a notice
delivered in accordance with this paragraph.


8.  Entire Agreement; Severability.  This Agreement, including the provisions of
the Severance Plan incorporated by reference herein, comprises the whole
Agreement between the parties hereto with respect to the subject matter hereof,
and shall be governed by and construed in accordance with the laws of the State
of Delaware, without reference to principles of conflicts of law.  This
Agreement shall become effective when it has been executed or accepted
electronically by the Company and Mr. Winter.  If any provision of this
Agreement shall be invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity and enforceability of the remaining provisions of
this Agreement.


9.  Successors.  This Agreement shall inure to the benefit of and be binding
upon each successor of the Company and shall inure to the benefit of and shall
be binding upon Mr. Winter’s heirs, legal representatives, and successors.


10.  Counterparts.  This Agreement may be executed in separate counterparts,
each of which when so executed and delivered will be an original, but all of
which together will constitute one and the same instrument. In pleading or
proving this Agreement, it will not be necessary to produce or account for more
than one such counterpart.


IN WITNESS WHEREOF, this Agreement is executed by Mr. Winter and by the Company
through its duly authorized officer with effect from the day and year first
above written.
 
INTERMEC, INC.
 
By   /s/ Patrick J. Byrne  

--------------------------------------------------------------------------------

Patrick J. Byrne
Its President and Chief Executive Officer
 
 
/s/ Steven J. Winter 

--------------------------------------------------------------------------------

Steven J. Winter
 
Date:  8/30/07
 
Date:  8/29/07
 
 
Mr. Winter’s address:
 
229 – 156th Street
Arlington, WA 98223
 

 
 